Citation Nr: 0619262	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of a left 
big toe injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from July 1977 to 
July 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that depression is not related to active military service.

2.  The competent medical evidence of record demonstrates 
there is no current left big toe disability. 


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of a left big toe injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for depression and residuals of a left big 
toe injury, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to 
initial adjudication of the veteran's claims for entitlement 
to service connection, a March 2003 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because neither issue 
was appealed and service connection is not granted.  See 
Dingess /Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, VA podiatry examination, Social Security 
Administration records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   Although the veteran was not afforded a VA 
examination regarding depression, such an examination is 
necessary only if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (1) contains competent evidence of diagnosed 
disability or symptoms of disability; (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as is discussed below, the evidence of 
record does not establish an inservice event regarding 
depression and does not indicate the veteran's depression is 
related to military service.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Depression

The veteran's service medical records, including service 
entrance and discharge examinations, are negative for 
depression or other mental disorders.

December 1999 private medical records indicate the veteran 
was seen for depression.  A November 2002 private psychiatric 
evaluation diagnosed acute depression.

A November 2002 VA medical record diagnosed depression.  

A December 2002 private treatment record noted the veteran's 
prior history of depression.  The veteran reported that he 
had been depressed for years.

December 2002, January 2003, and February 2003 VA medical 
records diagnosed depression.  A January 2003 mental health 
clinic note indicated the veteran reported his depression had 
worsened due to unemployment, problems with his landlord, a 
fight with his mother's foster daughter, and a recent 
mugging.  Another January 2003 mental health clinic note 
indicated the veteran reported he had been depressed for 
three years.  A March 2003 VA medical record diagnosed 
depression.  The veteran reported depression of five years 
and that he had not seen a psychiatrist prior to December 
2002.  

In statements submitted to VA in March 2003, the veteran 
stated that his depression had worsened in the past five 
years.  He stated that since 1978 when his dad died, he began 
to feel depression and have bouts of depression.  He reported 
violent outrages during service and that for the last 22 
years he has felt like something was missing.

A July 2003 private treatment record diagnosed depression.  
The veteran stated he was very depressed.

In a December 2003 Social Security Administration (SSA) 
record, the veteran stated that depression first bothered him 
in June 1990.  In an accompanying statement, the veteran 
noted that his depression had been worsening for the past 
five year.  A SSA examiner found the veteran severely 
depressed.

VA medical records from April, September, and November 2004, 
and from January and February 2005, noted depression. 

At the December 2005 Board videoconference hearing, the 
veteran stated that during service, he became depressed due 
to his father's death, witnessing boat people from Cuba, and 
seeing things that he just "couldn't take."

The Board finds that the evidence of record does not support 
service connection for the veteran's depression.  The veteran 
has a current diagnosis of depression, but the evidence does 
not support a relationship between the depression and 
service.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence of a 
disease or injury and medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability).  Although the veteran states his depression is 
due to service, his testimony is competent to establish 
symptoms of depression, but not to establish medical 
findings.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that the veteran is not qualified to offer a medical 
opinion, but may speak to his symptoms).  The first medical 
evidence of depression was 1999, almost twenty years after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Thus, there is no 
medical evidence of relationship between the veteran's 
depression and service.  Accordingly, service connection for 
depression is not warranted.

Residuals of left big toe injury

The veteran's service entrance examination was negative for a 
left big toe condition.  An October 1977 record indicated the 
veteran reported with a bruised toe, complaints of a 
discolored toenail, and stated that the toenail of the left 
great toe had darkened 2 months previously.  The veteran 
reported coldness in the toe and occasional loss of 
sensation.  The veteran denied psoriasis, toe or foot fungus 
infection, excess urination, hypertension, increased blood 
pressure, history of diabetes, or atherosclerotic heart 
disease in his family.  The toe had normal coloration and 
there was no erythema.  The nail appeared hyperpigmented and 
the nail bed bled on pressure.  There was no pain and feeling 
appeared normal.  The impression was hyperpigmentation.  The 
veteran was instructed to return in 1-2 months or if the 
character of the nail changed.  

A November 1977 clinical record indicated the veteran 
reported with a 7-month history of a dark nail on the left 
great toe and complaints of toenail brittleness.  Upon 
observation, the nail and nail bed were dark.  Post-
inflammatory hyperpigmentation was assessed and the veteran 
was instructed to return in 1-2 months for observation.  The 
veteran's service discharge examination was negative for a 
left big toe condition.

In March 2003 statements submitted to VA, the veteran stated 
that his left big toe turned dark about two weeks after it 
was run over by a truck at boot camp in June 1977.  The 
veteran stated that within a week, the toe began to 
intermittently bleed and swell and then turned dark.  He 
stated that by the end of boot camp, the left big toe was 
numb and darkly discolored.  He stated that when he went to 
sick call, the doctors said there was nothing they could do.  
In a December 2003 statement submitted to VA, the veteran 
stated that he has no feeling in his big left toe.  

A February 2004 VA outpatient record indicated the veteran 
reported left foot pain.  That same month, the veteran 
reported his left foot exostosis was not well-controlled.  
Upon examination, there was a bony prominence on the left 
foot dorsal aspect and mild tenderness to palpation.  The 
assessment was dorsal exostosis.  

An April 2004 VA podiatry clinic note indicated the veteran 
reported with left foot pain.  The veteran reported recent 
increased pain, constant left toe numbness, aching arch pain, 
and pain in the back of the heel.  Upon examination, quality 
of sensation was intact to digits and soles bilaterally, 
although decreased on the left.  Vibratory sensation was 
intact at interphalangeal joints, bilaterally.  There were no 
open lesions, rashes, or subcutaneous nodules, the skin was 
smooth and supple, and nail was well groomed.  There was pain 
to palpation at the insertion of the left Achilles tendon and 
pain in the left midfoot dorsum.  The assessment was left 
Achilles tendonitis and "dorsal exostosis left midfoot 
(degenerative joint disease) with resulting neuritis."  

A May 2004 VA podiatry examination was conducted.  The 
veteran reported that his left foot was run over by a vehicle 
during boot camp, and at that time, there was no open lesion, 
no loss of nail, and no need to seek treatment.  The veteran 
stated that he sought treatment a month or two later, after 
boot camp.  The veteran's current major complaint was left 
big toe numbness.  The veteran denied pain, stiffness, and 
heat.  The veteran reported swelling, approximately twice a 
week and resolving in 24 hours, fatigability, and lack of 
endurance.  The veteran reported twice weekly, mild, flareups 
that lasted 24 hours and did not cause any additional 
limitation of motion or functional impairment.

Upon examination, the left great toe was normal size, and 
there was no edema, erythema, or open lesions.  The left 
first toenail had a central ridge that made the nail slightly 
darker on the medial side.  There was a slight medial callus 
on the bilateral interphalangeal joints and all muscle 
testing was 5/5 bilateral toes and feet.  Range of motion was 
normal and without pain on all joints of the bilateral feet, 
digits, and ankles.  The veteran could stand on toes and 
heels with no limitations.  Except for the left hallux, 
sensation was intact on the bilateral toes and feet.  The x-
rays were normal.  The examiner opined that it was "not as 
likely as not" that the veteran sustained a great toe injury 
in 1977 since he did not seek medical treatment until two 
months later.  

In a May 2004 VA podiatry note, the veteran was seen for 
follow-up of left heel pain.  The veteran stated that his 
Achilles was feeling better but had been painful the day 
before and that the bump on the top of his foot caused 
occasional pain.  The protective sensation was intact to 
digits and soles bilaterally, there were no open lesions, 
rashes, or subcutaneous nodules, the skin was smooth and 
supple, and nail was well groomed.  Muscle strength showed 
decreased 4/5 dorsiflexion of left foot secondary to guarding 
from pain, mild pain to palpation at the insertion of the 
Achilles tendon left foot, mild pain dorsum of the midfoot 
left, and pain on palpation of the left heel.  The assessment 
was "dorsal exostosis midfoot left (DJD) with resulting 
neuritis."  

A June 2004 private electromyography laboratory report 
regarding the veteran's left lower extremity was normal.

A June 2004 VA medical record indicated the veteran reported 
left great toe numbness and pain in the left leg and foot.  A 
November 2004 VA medical record noted no extremity edema, a 
bony prominence on the left foot dorsal aspect, and mild 
tenderness to palpation.  Dorsal exostosis was assessed.

In a January 2005 statement submitted to VA, the veteran 
reported left big toe numbness and left foot pain.  At the 
December 2005 Board hearing, the veteran reiterated his 
assertion that his big toe was injured when it was run over 
by a truck during boot camp.

The Board finds that the evidence of record does not support 
a finding of a current left big toe disability.  Here, 
inservice medical records indicate a left big toe and toenail 
injury or infection.  Post-service medical evidence contains 
diagnoses of a left foot condition, but no diagnoses of a 
left big toe condition.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that a current disability is the 
cornerstone of a claim for VA disability compensation).  
Although the veteran complains of left toe pain and numbness, 
his testimony is not competent to establish medical findings 
such as the existence of a left big toe disability, and pain 
alone does not constitute a disability for service connection 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that the 
veteran's lay testimony is competent to establish that he 
experiences pain but is not competent to establish that this 
pain constitutes a disorder).  Accordingly, service 
connection for residuals of a big toe injury are not 
warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied.

Service connection for residuals of left big toe injury is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


